DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7-9, 14-15 and 17-20, and Species (i), claim 3, in the reply filed on 08/31/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: p. 7, line 5 it is suggested to amend "800-1200oC" to "800-1200ºC". Appropriate correction is required.
Further, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2-3, 7-9, 14-15 and 17-20 are objected to because of the following informalities:  
In reference to claims 2, 14-15 and 19, in line 1 after “The” and before “composite”, it is suggested to insert “thermal barrier” and in line 1, after “the” and “composite”, it is suggested to insert “thermal barrier”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 3, 7-8 and 20, in line 1, after “The” and before “composite”, it is suggested to insert “thermal barrier”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claims 9, in line 1, after “The” and before “composite”, it is suggested to insert “thermal barrier” and in line 2, after “the” and “composite”, it is suggested to insert “thermal barrier”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 17, in line 1 after “The” and before “composite”, it is suggested to insert “thermal barrier”; in line 1, after “the” and “composite”, it is suggested to insert “thermal barrier” and in line 3 after each of “the” and before “composite” insert “thermal barrier”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 18, in line 1 after “The” and before “composite”, it is suggested to insert “thermal barrier”; in line 1, after “the” and “composite”, it is suggested to insert “thermal barrier”; in line 2, amend “the high side temperature” to “a high side temperature”; and in line 3 after each of “the” and before “composite” insert “thermal barrier”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamitori (JP 2011/005693).
In reference to claims 1 and 7-9, Kamitori teaches a gas barrier laminated film for a vacuum heat insulating material ([0012]) (corresponding to a thermal barrier composite material). The gas barrier laminated film is formed by laminating at least a flame retardant member layer, a gas barrier layer and a heat-sealable resin layer form an outermost layer to an inner most layer ([0015]).
FIG. 1, provided below, shows the flame-retardant vacuum heat insulating material (200) includes a core material (10) sealed with a gas barrier laminated film (100) formed by laminating a flame-retardant member layer (40), a gas barrier layer (30) and a heat-sealable resin layer (20) from an outermost layer to an innermost layer ([0021]) (corresponding to a core layer; a pair of flame retardant layers disposed on either side of the core layer; and at least one layer disposed between the core layer and the pair of flame retardant layers).
The flame-retardant member layer (40) is formed from a flame-retardant substance carrier comprising a paper base material which includes inorganic fibers for enhancing paper strength and/or dimensional stability ([0033]; [0038]) (corresponding to the flame retardant layers comprise inorganic paper materials).
The gas barrier layer (30) is a metal foil ([0047]; [0048]) (corresponding to at least one radiant barrier layer; the at least one radiant barrier layer comprises one of a metal foil). The heat-sealing layer constitutes the innermost layer and is sealed to a periphery of the core material ([0050]) (corresponding to an adhesive to bond one or more layers in the composite material together). Kamitori further teaches when any 2 layers are laminated, the two layers are bonded via a laminating adhesive ([0054]) (corresponding to an adhesive to bond one or more layers in the composite material together).

    PNG
    media_image1.png
    639
    909
    media_image1.png
    Greyscale
Kamitori further teaches the core material (10) is porous ([0059]) (corresponding to a porous core layer). 
In reference to claim 2, Kamitori teaches the limitations of claim 1, as discussed above. FIG. 1, provided above, discloses a core (10) having a first major surface and a second major surface opposite the first major surface. The first major surface includes a flame-retardant member layer (40) and a gas barrier layer (30) laminated from an outermost layer to an inner layer (corresponding to a first radiant barrier layer adjacent to a first major surface of the porous core layer and a first flame retardant layer disposed on a surface of the first radiant barrier layer opposite the porous core layer). The second major surface includes a flame-retardant member layer (40) and a gas barrier layer (30) laminated from an outermost layer to an inner layer (corresponding to a second radiant barrier layer disposed adjacent to a second major surface of the porous core layer and a second flame retardant layer disposed on a surface of the second radiant barrier layer opposite the porous core layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamitori as applied to claim 1 above, and further in view of Nonwovens in Insulation (Wright).
	The examiner has provided the non-patent literature document, Wright. The citation of prior art in the rejection refers to the provided document. 
In reference to claims 3, 15 and 17-19, Kamitori teaches the limitations of claim 1, as discussed above. 
Kamitori does not explicitly disclose the core material is a nonwoven material, as presently claimed. However, Kamitori discloses the core material is a fibrous body including glass fibers which are suitable from the viewpoint of heat insulating performance ([0060]).
Wright discloses nonwovens for use in insulation (p. 1). Wright further teaches glass nonwovens compared to other materials, such as kraft paper, have excellent fire behavior and further, nonwoven glass mats support smooth surface requirements and acoustical performance (p. 2, Johns Manville) (corresponding to a nonwoven material selected from a nonwoven mat wherein the nonwoven material is one of a glass fiber nonwoven material).
In light of the motivation of Wright, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the core material of Kamitori be a nonwoven glass mat, in order to provide a core material with excellent fire behavior and that supports a smooth surface and acoustical performance, and thereby arriving at the presently claimed invention. 
Given that the gas barrier laminated film for a vacuum heat insulating material of Kamitori in view of Wright is substantially identical to the present claimed composite material in composition and structure, it is clear that the gas barrier laminated film for a vacuum heat insulating material of Kamitori in view of Wright would intrinsically be capable of having an elastic compressibility less than 10 psi when compressed to a thickness of 2 mm, a low side temperature less than or equal to 140ºC when a high side temperature is 600ºC,  a low side temperature less than or equal to 25% a high side temperature and a z-axis thermal conductivity of less than 0.25 W/m-K.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamitori.
In reference to claim 14, Kamitori teaches the limitations of claim 1, as discussed above. Kamitori further teaches the vacuum heat insulating material exhibit high heat insulating performance with a thickness of 10 mm or less ([0002]) (corresponding to the composite material has a thickness of between 0.5 mm and 5 mm). Kamitori teaches a range which overlaps the presently claimed range.
Kamitori differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamitori as applied to claim 1 above, and further in view of Lalouch et al. (US 2011/0247839) (Lalouch) taken in view of evidence by Defensible Space and Other Wildland Fire Protection Strategies.
The examiner has provided the non-patent literature document, Defensible Space and Other Wildland Fire Protection Strategies. The citation of prior art in the rejection refers to the provided document. 
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).

In reference to claim 20, Kamitori teaches the limitations of claim 1, as discussed above.
Kamitori does not explicitly disclose the core material is a thermally expandable layer having first and second major surfaces, as presently claimed. However, Kamitori discloses the core material is a fibrous body including glass fibers (i.e., inorganic fiber) which are suitable from the viewpoint of heat insulating performance ([0060]).
Lalouch teaches a gravity-laid inorganic fiber web useful in fire protective applications ([0040]). Lalouch further teaches the gravity-laid inorganic fiber web contains inorganic particulate additives to make an intumescent web, the inorganic particulate additives include expandable vermiculite, treated expandable vermiculite, partially dehydrated expandable vermiculite, expandable perlite, expandable graphite, expandable hydrated alkali metal silicate and mixtures thereof ([0058]; [0061]; [0070]).
In light of the motivation of Lalouch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the core material of Kamitori include an inorganic particle such as expandable vermiculite, treated expandable vermiculite, partially dehydrated expandable vermiculite, expandable perlite, expandable graphite, expandable hydrated alkali metal silicate and mixtures thereof, in order to make the core material intumescent and thus protecting the material underneath the event of a fire, as evidence by Defensible Space and Other Wildland Fire Protection Strategies (p.2, definition of Intumescent), and thereby arriving at the presently claimed invention. 
Conclusion
The prior art made of record and not relied upon, namely Wulliman et al. (US 2004/0132364) is considered pertinent to applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784